Matter of Moreno v Elliott (2019 NY Slip Op 04636)





Matter of Moreno v Elliott


2019 NY Slip Op 04636


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed June 7, 2019.)


MOTION NOS. (1407-1408/18) CAF 17-00126.

[*1]IN THE MATTER OF CORY MORENO, PETITIONER-RESPONDENT, 
vJAN ELLIOTT, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 
CAF 17-01138.IN THE MATTER OF JAN M. ELLIOTT, PETITIONER-APPELLANT,CORY A. MORENO, RESPONDENT-RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.